Citation Nr: 0110507	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder to include degenerative disc disease and 
degenerative joint disease.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from June 1982 to 
May 1986, and additional active duty with the United States 
Army Reserve/National Guard and the New York State Army 
Reserve/National Guard.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 1999 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO) which determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for a cervical spine disorder to include 
degenerative disc disease and degenerative joint disease and 
denied the claim.  In April 2000, the veteran submitted a 
Notice of Disagreement (NOD).  In May 2000, the RO issued a 
Statement of the Case (SOC) to the veteran.  In May 2000, the 
RO determined that the veteran had not submitted well-
grounded claims of entitlement to service connection for a 
lumbar spine disorder and a bilateral knee disorder and 
denied those claims.  In June 2000, the veteran submitted a 
substantive appeal from the denial of service connection for 
a cervical spine disorder and he also submitted an NOD with 
the denial of service connection for both a lumbar spine 
disorder and a bilateral knee disorder.  The veteran is 
representing himself in the instant appeal.  

The veteran appears have submitted an informal claim of 
entitlement to service connection for thoracic spine 
compression fracture residuals in a written statement 
submitted to the RO in September 1999.  It appears that the 
RO has not had an opportunity to act upon the claim and the 
matter is referred to the RO for appropriate action.

Pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter Court) 
in Manlincon v. West, 12 Vet. App. 238 (1999), the issues of 
entitlement to service connection for a lumbar spine disorder 
and a bilateral knee disorder will be addressed in the REMAND 
below.


REMAND

The veteran asserts that service connection is warranted for 
a cervical spine disability to include degenerative disc 
disease and degenerative joint disease because the claimed 
disability was incurred in an inservice parachute jump 
accident.  However, the RO denied the veteran's claim of 
entitlement to service connection for a cervical spine 
disorder based upon its determination that he had not 
submitted a well-grounded claim.  There has been a 
significant change in the law concerning well-grounded claims 
during the pendency of this appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In reviewing the claims file, the Board observes that the 
veteran performed active duty with the United States Army 
Reserve/National Guard and the New York State Army 
Reserve/National Guard.  An undated Report of Separation and 
Record of Service (NGB Form 22) indicates that the veteran 
enlisted on August 29, 1987.  The document does not give the 
dates of the veteran's periods of active duty, active duty 
for training, and inactive duty for training.  The report of 
an April 1987 United States Army Reserve quadrennial physical 
evaluation is of record.  The veteran's complete periods of 
active duty, active duty for training, and inactive duty for 
training with both the United States Army Reserve/National 
Guard and the New York State Army Reserve/National Guard have 
not been verified and all available service medical 
documentation associated with such duty has not been 
incorporated into the record.  While the evidence of record 
documents that the RO did attempt to obtain medical records 
from the Army National Guard unit and the Army Reserve unit 
specified by the veteran in his August 1998 letter, it does 
not appear that there was any response from those units or 
that the RO sent any follow-up requests.  The Court has held 
that where evidence in support of the veteran's claim may be 
in his service record or other governmental records, the VA 
has the duty to obtain such records in order to fully develop 
the facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  

In addition, while the RO did attempt to obtain hospital 
medical records from the veteran's Army service, the records 
requested were for the period from March 1986 to May 1986.  
In January 1999, Womack Army Hospital notified the RO that no 
records from that period were located.  However, the 
veteran's service medical records indicate that the veteran 
was admitted to Womack Army Hospital on January 23, 1986; the 
RO should obtain the associated records.

The Board further notes that the veteran has received medical 
care after service from various providers, but all the 
records from these providers have not been obtained.  The 
only medical records in evidence relating to post-service 
private medical treatment have been supplied by the 
appellant.  It is unknown how complete those records are.  
The RO needs to ascertain when, where and by whom the 
appellant was treated for neck or cervical spine problems 
post-service.  The records from all such health care 
providers, including private, VA, or military facilities, 
need to be obtained and associated with the claims file.

The report of a February 1999 VA examination for compensation 
purposes states that the veteran reported that he was 
receiving Social Security Administration (SSA) disability 
benefits due to his cervical spine and lumbar spine 
disabilities.  A May 1996 SSA award letter indicates that the 
veteran was awarded disability benefits as of July 1996.  The 
Court has held that the VA's statutory duty to assist 
includes seeking to obtain SSA records.  Waddell v. Brown, 5 
Vet. App. 454 (1993); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 413 (1991); see 
also Brown v. Derwinski, 2 Vet. App. 444 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Washington v. Derwinski, 1 
Vet. App. 459 (1991).  Therefore, the medical records from 
SSA pertaining to any original award of disability benefits 
and any medical records pertaining to any continuing award of 
benefits should be requested and associated with the claims 
file.

In April 1996, the veteran's claim for long term disability 
benefits was approved by his insurance company, MetLife.  In 
March 1998, MetLife notified the veteran that he would 
continue to receive long term disability benefits based on a 
review of medical evidence.  These records are not associated 
with the claims file.  Therefore, the medical records from 
MetLife pertaining to any original award of disability 
benefits and any medical records pertaining to any continuing 
award of benefits should be requested and associated with the 
claims file.

While the veteran has submitted a February 1999 statement 
from a private physician in support of his claim, there is no 
indication of record exactly what records this physician 
reviewed prior to rendering his opinion.  Review of the 
claims file does not indicate that the VA physician who 
conducted the February 1999 VA medical examination ever 
reviewed the entire claims file, including the private 
medical evidence of record.  Therefore, no adequate or 
complete assessment of the nature and etiology of the 
veteran's claimed cervical spine disorder has ever been 
accomplished.

In June 2000, the veteran submitted a timely NOD with the 
denial of service connection for both a lumbar spine disorder 
and a bilateral knee disorder.  The RO has not issued an SOC 
or a Supplement Statement of the Case (SSOC) which addresses 
those issues.  It appears that the RO has not acted upon that 
NOD.  In reviewing a similar factual scenario, the Court 
directed that where an appellant has submitted a timely NOD 
with an adverse decision and the RO did not subsequently 
issue a Statement of the Case (SOC) addressing the issue, the 
Board should remand the issue to the RO for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Court has stated that the Board's task is to make 
findings based on evidence of record-not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  The 
considerations described above require a search for relevant 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  Accordingly, this case is REMANDED for 
the following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should attempt to secure 
copies of all VA medical records 
pertaining to the veteran, to the extent 
not already on file.  The veteran should 
identify the VA facilities from which he 
has received treatment since 1986.

3.  The RO should contact the appropriate 
entity and obtain:
	(a) verification of the veteran's 
periods of active duty, active duty for 
training (ACDUTRA), and inactive duty for 
training (INACDUTRA), if any, with the 
United States Army Reserve/National Guard 
and the New York State Army 
Reserve/National Guard.  The Board is 
particularly interested in the records 
associated with his August 1987 to August 
1988 Army National Guard enlistment and 
the two years, 21 days of reserve service 
reflected on the NGB Form 22 of record.  
An attempt should also be made to obtain 
personnel records from all his periods of 
duty, whether active duty, ACDUTRA or 
INACDUTRA, in the Army Reserve and the 
New York Army National Guard. 
(b) the rest of the veteran's 
service medical records by again 
contacting the veteran's Army Reserve and 
National Guard units directly, as well as 
the Adjutant General of the New York Army 
National Guard.  All records obtained 
should be associated with the claims 
file.  
(c) the medical records associated 
with the veteran's January 1986 admission 
to the Womack Army Hospital at Fort 
Bragg.

4.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for any neck or 
cervical spine condition from May 1986 to 
the present and not previously of record.  
Upon receipt of such information, and, if 
necessary, duly executed authorization 
for the release of private medical 
information, the RO should request that 
all health care providers identified by 
the veteran furnish legible copies of all 
medical records compiled in conjunction 
with treatment accorded him for any neck 
or cervical spine condition.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the veteran 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159.

5.  The RO should contact the appropriate 
SSA office to obtain copies of the 
medical records upon which the veteran's 
original disability award and any 
continuing award were based, as well as 
any Administrative Law Judge decision and 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.  

6.  The RO should contact the appropriate 
MetLife office to obtain copies of the 
medical records upon which the veteran's 
original long term disability award and 
any continuing award were based.  All of 
these records are to be associated with 
the claims file.

7.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should arrange for the veteran to be 
examined by appropriate specialists, such 
as an orthopedist and a neurologist if 
available, to determine the etiology, 
nature and severity of any cervical spine 
pathology.  The claims file and a copy of 
this Remand are to be furnished to the 
examiners for review in conjunction with 
the examinations.  All appropriate 
testing deemed necessary should be 
performed.  The examiners are requested 
to review the pertinent medical records, 
and provide a written opinion as to the 
presence, etiology and onset of any 
cervical spine pathology.  Specifically, 
the examiners are requested to provide an 
opinion as to the medical probability 
that any documented cervical spine 
pathology is related to symptoms or signs 
the veteran may have had in service or 
within one year of service separation.  
The examiners should also discuss, with 
degree of medical probability expressed, 
whether any signs or symptoms noted in 
service or within one year of service 
separation are the first manifestations 
of said cervical spine pathology, as well 
as the approximate date of onset thereof.

The examination report should include 
diagnoses of the veteran's current 
cervical spine pathology.  The results of 
any pertinent radiographic examinations 
or nerve conduction studies of record 
should be discussed.  The examiners 
should render an opinion as to whether it 
is as likely as not that the veteran's 
currently diagnosed cervical spine 
pathology, if any, is related to any 
disease or injury during service.  If 
either examiner determines that there is 
no such relationship, the examiner should 
comment on the February 1999 private 
medical opinion as it relates to the 
current diagnoses and etiology relating 
to service.  

If the veteran does not report for the 
examination(s), the RO should make the 
necessary arrangements in order to 
solicit response to the requested medical 
opinions directly from the appropriate VA 
specialist(s).

8.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a cervical spine disorder 
to include degenerative disc disease and 
degenerative joint disease.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the cervical spine issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

9.  The RO should issue an SOC that 
addresses the veteran's claim of 
entitlement to service connection for a 
lumbar spine disorder and a bilateral 
knee disorder.  For the Board to have 
jurisdiction of these two issues, an 
appeal must thereafter be perfected on a 
timely basis for each issue.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  No 
action is required of the veteran until he is notified.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


